Citation Nr: 0818271	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1959 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2005, which declined to reopen the previously 
denied claim for service connection for asthma.  In August 
2007, the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).  In a decision 
dated in November 2007, the Board found that new and material 
evidence had been received, reopened the veteran's claim, and 
remanded the appeal for additional development.

As discussed below, the evidence shows that the veteran 
currently has both asthma and chronic obstructive pulmonary 
disease.  Throughout the appeal, the issue has been 
identified as asthma by the veteran and VA, and he has not 
file a claim for service connection for chronic obstructive 
pulmonary disease.  If the veteran wishes to claim service 
connection for chronic obstructive pulmonary disease, he 
should so notify the RO.  See Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008) (a claim based on a distinct and 
separate diagnosis is a new claim).   


FINDING OF FACT

The veteran currently as chronic asthma, which had its onset 
during active duty.  


CONCLUSION OF LAW

Chronic asthma was incurred during active peacetime service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) need not be discussed.  

As an initial matter, although the issue has been framed as 
service connection for asthma, including as a residual of 
nicotine addition and tobacco use in service, and the 
evidence shows that the veteran smoked heavily for many 
years, although he successfully quit in 2001 or thereabouts.  
However, the Board is unable to find where the veteran is 
contending that his asthma is due to tobacco use.  Instead, 
he contends that asthma had its onset during service.  
Current law prohibits service connection of a disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during service.  38 U.S.C.A. § 1103 (West Supp. 2002); 
38 C.F.R. § 3.300(a) (2007).  However, this does not preclude 
service connection on the basis that the disability was 
manifested during service.  38 C.F.R. § 3.300(b) (2007).  In 
that case, a relationship to smoking is irrelevant.  Thus, 
this matter will not be further discussed in this decision.

The veteran contends that he had his first asthma attack in 
service, and that he has suffered from recurrent episodes of 
asthma since that time.  He states that he treated himself 
for many years with over-the-counter medication because he 
could not afford to go to a doctor.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As to the first element, VA medical records show that after a 
pulmonary evaluation in April and May, 2005, a July 2005 
pulmonary clinic follow-up report noted a diagnosis of 
chronic obstructive pulmonary disease.  In addition, a VA 
examination in December 2007 included X-rays which disclosed 
scarring in the lung fields, and pulmonary function tests, 
which reportedly showed an obstructive lung defect.  The 
diagnosis was chronic obstructive pulmonary disease.  

However, VA pulmonary clinic treatment records dated in 
January 2006 report that the veteran was seen for follow-up 
of reactive airways disease, and the assessment was adult 
intrinsic asthma.  Subsequent pulmonary clinic follow-up 
records show he has continued to be treated for reactive 
airways disease.  In addition, two separate private medical 
opinions obtained in April 2006 reported diagnoses of both 
asthma and chronic obstructive pulmonary disease.  Likewise, 
in a letter dated in September 2007, his VA treating 
pulmonologist said that the veteran had both chronic 
obstructive pulmonary disease and "reactive airways disease 
or asthma."  Thus, the weight of the evidence establishes 
that the veteran has asthma, although he has chronic 
obstructive pulmonary disease as well, and the first element, 
current disability, is satisfied.  

Concerning the second element, in-service incurrence, service 
medical records show that in October 1959, the veteran was 
seen with an upper respiratory infection with inspiratory and 
expiratory wheezes.  He was prescribed Tedral, which is a 
medication used to treat asthma and other respiratory 
illnesses.  When seen for follow-up nine days later, asthma 
was noted.  He was not able to eat after taking the 
medication.  His lungs were clear on examination.  He was 
seen again nearly three weeks later, in November 1959, 
complaining that he was having lots of shortness of breath.  
On examination, his lungs were clear.  In January 1960, 
asthma and a cold were noted.  On examination, he had 
inspiratory wheezes and rales.  No further complaints of 
asthma were noted during the remainder of the veteran's 
service, and the June 1962 separation examination showed the 
lungs to be normal, on physical examination, as well as chest 
X-ray.  

Thus, although asthma was shown in service, the condition was 
not shown to be chronic at that time.  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  This 
brings us to the third element, medical evidence of a nexus 
between the current disability and the in-service disease.  

The file contains two medical opinions obtained for the 
purpose of assessing the nexus question.  The first of these, 
dated in September 2007, is from the veteran's treating 
pulmonary physician.  This doctor said he had treated the 
veteran since April 2005, and that the veteran had a 
combination of chronic obstructive pulmonary disease and 
reactive airways disease, or asthma.  He noted that the 
chronic obstructive pulmonary disease was undoubtedly related 
to long-term prior cigarette consumption.  He observed that 
the available service medical records showed multiple 
episodes of shortness of breath, cough, and wheezing 
consistent with a diagnosis of asthma.  He also noted that 
the medical care provider at that time described the 
condition as asthma and treated it accordingly.  He concluded 
that it was as likely as not that his current asthma began 
during military service.  

The other opinion was obtained in connection with a VA 
examination in December 2007.  At that time, the veteran 
reported that he started to have shortness of breath in 
service, and was told he had asthma.  After discharge, he 
continued to have breathing problems off and on, and was 
treated.  He said he had been taking medications since 1982.  
Currently, he used an inhaled bronchodilator on a daily 
basis.  He had been a heavy smoker for many years, but had 
quit about 6 or 7 years earlier.  The chest was clear on 
examination with no wheezing, rales or rhonchi.  Chest X-ray 
showed scarring in both lung fields, and some volume loss on 
the right, and pulmonary function tests disclosed moderate 
obstructive lung defect.  The diagnosis was chronic 
obstructive pulmonary disease.  The examiner's opinion was 
that the current respiratory condition with chronic 
obstructive pulmonary disease was most likely due to his 
chronic tobacco smoking and less likely related to treatment 
received for episodes of a respiratory condition while he was 
in service.  The reason was that there was no mention of any 
chronicity of any respiratory problem during his separation 
examination in April 1962, and the examination was entirely 
negative.  Further, there was no documentation of chronicity 
of his respiratory condition or evidence of any treatment for 
a respiratory condition until several years after discharge 
from service.  

Unfortunately, neither of these opinions is ideal.  The 
treating physician failed to address, at all, the absence of 
any contemporaneous evidence of the condition from his in-
service treatment in 1960 until the first claim he filed in 
1990, nor did he identify the history of the intervening 
period upon which his opinion was based.  The VA examiner, on 
the other hand, based her opinion almost entirely on the lack 
of "documentation" of the condition until several years 
after service, which, absent any rationale for its medical 
significance, is more in the nature of a factual finding than 
a medical opinion.  Moreover, this examiner did not 
specifically address the condition at issue, asthma; her 
conclusion mentioned only a "respiratory condition" and 
"chronic obstructive pulmonary disease."  As noted in the 
INTRODUCTION, the only respiratory condition which is 
pertinent to this decision is asthma.  Both her failure to 
identify the disability at issue in her opinion, as well as 
the lack of a medical rationale severely limits the probative 
value of the VA examination opinion.

Nevertheless, the opinion does correctly point out the chief 
obstacle in this case:  the absence of any contemporaneous 
indication of asthma from 1960 until 1990.  In evaluating the 
veteran's claim, evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as probative evidence.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  This gap is evidence against the claim, 
although not dispositive.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  A layman, such as the veteran, is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  A layman, however, 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Additionally, competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

The evidence of record does not contain any contemporaneous 
mention of asthma, by history, or by current symptoms, from 
1960 until the veteran's claim in 1990.  Nevertheless, the 
service medical records clearly document that asthma was 
diagnosed on two occasions, separated by a period of months.  
He was prescribed medication used to treat asthma, and a 
doctor has stated that the veteran's symptoms as noted in the 
service medical records are consistent with asthma.  
Currently, a number of physicians, VA and private, have 
concluded that at least part of the veteran's current 
pulmonary disability is attributable to asthma.  In written 
statements and testimony provided over the years, the veteran 
has stated, in essence, that he has had intermittent symptoms 
of asthma since service, for which he received little or no 
treatment, at least in part because he could not afford it.  
Medical records dated beginning in 1997 show that the veteran 
has given histories of asthma since service, for many years, 
and/or that he has always had it.  None of these is 
inconsistent with a finding of service onset.  In this 
regard, as a matter of law, while a statement of continuity 
made many years after service, when otherwise consistent with 
the record, may serve to place the evidence in equipoise, a 
statement such as he has "always" had asthma, alone, can 
hardly approach the clear and unmistakable evidence standard 
necessary to rebut the presumption of soundness, where the 
condition was documented in service, without a pre-service 
history at that time.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant 
v. Principi, 17 Vet. App. 116 (2003).  The essential point of 
consistency is that he has maintained that symptoms have 
persisted, or regularly recurred, since service.

The VA medical records of treatment over the past several 
years show that the veteran often misses his recommended 
follow-up appointments, and has frequently been non-compliant 
with treatment, including medication.  In general, the 
medical evidence paints a picture of an individual who 
prefers not to seek medical treatment until his complaints 
reaches a state of acute discomfort where it significantly 
interferes with his activities.  The Board finds this pattern 
entirely consistent with the presence of mild asthma 
persistent since service, the symptoms of which the veteran 
simply tried to ignore.  For instance, in December 1997, he 
stated that his breathing problems did not bother him, but 
that he would wheeze at times.  It must be emphasized that 
treatment is not a prerequisite to chronicity; the pertinent 
criterion is continuity of symptomatology.  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  In this case, the 
condition was noted in service, the veteran has presented 
credible testimony of continuity of symptomatology, and 
medical evidence links the symptoms to a current diagnosis of 
asthma, as well as to service.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (medical evidence is required to 
establish a link between a current disability and symptoms 
that began in service and continued to the present).  For the 
reasons discussed above, the Board finds that this positive 
evidence outweighs or evenly balances the negative evidence, 
and service connection for asthma is warranted.  The benefit 
of the doubt has been applied in making this decision.  38 
U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for asthma is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


